DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to Applicant’s AFCP amendment of 6/15/22, which is entered.

Allowable Subject Matter
Claims 1 – 11, 13, and 15 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, The present invention pertains to a heater that specifically requires a fuel cell to produce heated air, electricity, and water vapor; a heating element; a fan system; a temperature sensor; and a control system operatively coupled to the fuel cell, fan system, temperature sensor, and heating element. It is the examiner’s opinion that the art of record considered as a whole, alone, or in combination, neither anticipated nor renders obvious the above heater used in combination with the control system comprising a processing device being programmed to monitor the fuel cell, the fan system, and the heating element, and in response to determining that the temperature with of the volume of space being heated by the heater satisfies a first threshold and a second threshold, adjust heat output of the heating element of the fuel cell heater. Claims 2 – 11 are allowable due to their dependence from claim 1. 
Regarding claim 13, the reasons for allowance were provided in paragraph 31 of the final action of 4/5/22, and the reasons still apply. Claims 15 – 20 are allowable due to their dependence from claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
In view of the claim amendments and arguments presented in the Amendment dated 6/15/22, the Detailed Action issued 4/5/22, wherein Claims 1 – 11 were finally rejected, is hereby withdrawn in accordance with MPEP 706.07(e), and in lieu of which this Notice of Allowability is issued.

Response to Arguments
Applicant’s arguments, see pages 6 – 7, filed 6/15/22, with respect to the interpretation of “processing device” under 112f have been fully considered and are persuasive. The term “processing device” is analogous to the term “computing unit,” that the Federal Circuit found did not invoke 112 in AG v Thyssenkrupp Elevator Americas Corp., 649 F.3d 1350 (Fed. Cir. 2011). The interpretation under 112f of 4/5/22 has been withdrawn. 
Applicant’s arguments and amendments, see pages 7 – 8, filed 6/15/22, with respect to the rejection of claims 1 – 11 under 103 have been fully considered and are persuasive.  The rejection of 4/5/22 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP DECKER/Examiner, Art Unit 3762       

/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762